Per Curiam.
The legal question involved in this case is the Same as in Jerome v. Carbonate National Bank, ante, p. 37, decided at this term, although the evidence as to the possession of Jerome is, in some particulars, even less complete than in that case. The judgment below in the Carbonate Bank Case was against Jerome, while in the case at bar, upon substantially the same facts, it was in his favor.
Our ruling in the Carbonate Bank Case, supra, is decisive of the appeal here, and in accordance therewith the judgment of the district court in this case should be reversed and the case remanded for further proceedings in conformity with this opinion.

Reversed.